Citation Nr: 0728783	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-29 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran was in Missing Status but was entitled to pay 
because he had Recognized Guerrilla Service from January 1943 
to March 1945.  He had additional Recognized Guerrilla 
Service from March 1945 to May 1946.  He had Regular 
Philippine Army service from May 1945 to February 1946.  He 
died in March 2001 at the age of 84.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Manila, the Republic of the Philippines, that denied 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  VA provided the appellant adequate notice and assistance 
with regard to the claim.  

2.  The veteran died in March 2001 of cardiorespiratory 
failure.  In a medical certificate dated in January 2002, an 
assistant city health officer certified that the antecedent 
cause of death was "maybe" due to cerebrovascular accident 
secondary to hypertension.  Another significant condition 
contributing to death was "maybe" due to pneumonia.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  A service-connected disability was not the principal 
cause or even a contributing cause of the veteran's death.  


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability or to his active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5102-5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)  

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103A, 5107 (West 2002 & Supp. 2006), significantly changed 
the law.  VA has issued final regulations to implement the 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326 (2006).  The VCAA provisions include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits and 
redefine the obligations of VA with respect to the duty to 
assist the claimant with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the appellant 
under the VCAA.  

VA has a duty to notify an appellant of any information and 
evidence necessary to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA 
notice must:  (1) Inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

Also, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those elements 
are:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.

The Board finds that VA has essentially satisfied these 
mandates.  In letters dated in June 2003, July 2003, and 
November 2003, the appellant was essentially informed of the 
information and evidence necessary to warrant entitlement to 
death benefits.  In the November 2003 communication she was 
told that it was her responsibility to make sure VA received 
all requested records that are not in the possession of a 
Federal department or agency.  

The Board is aware that in Hupp v. Nicholson, No. 03-1668 (U. 
S. Vet. App. July 18, 2007), the Court issued certain 
directives pertinent to cases where the issue is service 
connection for the cause of the veteran's death.  However, in 
this case, the veteran was not service connected for any 
disability during his lifetime and the Hupp decision is 
therefore not for application.  The Board believes that the 
record has been developed to the extent possible.  "It is 
difficult to discern what additional evidence the VA could 
have provided to the [appellant] regarding what additional 
evidence [she] could submit to substantiate [her] claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
the foregoing, the Board finds that VA fulfilled its VCAA 
duties to notify and assist the appellant, and, thus, no 
additional assistance or notification is required at this 
time.

Pertinent Law and Regulations

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  (38 C.F.R. § 3.303(b)).  

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, to include cerebrovascular 
disease and hypertension, shall be service connected if they 
become manifest to a compensable degree of 10 percent or more 
within the first year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.312.  
Essentially, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2006).

When the positive and negative evidence relating to a claim 
are in approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361(Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not for application.  Id., at 1365.  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
appellant).  

The appellant seeks service connection for the cause of the 
veteran's death.  She essentially argues that the veteran was 
not in good health ever since his active service and "a 
lingering sickness" he had for so many years contributed to 
his death.  

Of record is an April 1985 medical certificate from a private 
physician indicating that the veteran was treated and 
examined by him for a condition "characterized by more or 
less constant apprehension, sometimes fatigue and partial 
inability to work. . . panic-like exacerbations and anxiety 
is noted with accompanying palpitation and nervousness."  
This statement was made many years following service 
discharge and does not provide a medical nexus between any 
disability and symptoms noted at that time and the veteran's 
active service many years earlier.

The available service medical records are without reference 
to complaints or findings indicative of the presence of 
cerebrovascular disease, a respiratory disorder, or 
hypertension.  In his January 2002 medical certificate, the 
assistant to the health officer who signed the veteran's 
death certificate indicated that the antecedent cause to the 
immediate cause of death of cardiorespiratory failure was 
"maybe" due to cerebrovascular accident secondary to 
hypertension.  He added that the other significant condition 
contributing to death was "maybe" due to pneumonia.  He 
stated that the cerebrovascular accident secondary to the 
hypertension and pneumonia were considered "due to the 
medication taken by the deceased."  This communication does 
not associate either the principal or any contributory causes 
of death to the veteran's active service.

Also of record is a February 2004 statement from another 
physician, Mila G. Quinton, M.D.  That physician stated that 
the veteran had been examined on three occasions in 1995 and 
one occasion in 1996 for upper respiratory tract infection, 
gouty arthritis, gastritis, and pulmonary tuberculosis.  No 
opinion was expressed as to the etiology of any of the 
disorders.

In a March 2005 affidavit, an individual stated that he had 
known the veteran since the early 1940's.  He recalled that 
sometime in May 1942 the veteran became sick and the 
attending doctor confirmed to him that the veteran had 
tuberculosis that caused him to be confined in a hospital for 
three days.  He stated that because there was inadequate 
medicine for the veteran's illness, he was discharged from 
the hospital and "returned back to the camp. . . ."  He did 
not see the veteran again until 1956.  

That statement is at odds with the more contemporaneous 
evidence of record, including a processing affidavit signed 
by the veteran in February 1946, at which time it was 
indicated there was no indication that the veteran had 
sustained any wounds or illnesses from December 1941 to the 
date the veteran returned to military control.  

Additionally, the Board notes that as a lay person, neither 
the service comrade nor the appellant for that matter 
qualifies to opine on matters requiring medical knowledge 
such as the etiology of any disorders the veteran might have 
had during his lifetime and the relationship to his service 
during World War II.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App.183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).  

The Board also notes that the initial post service evidence 
of the presence of cardiovascular disease, including 
hypertension, or cerebrovascular disease or a chronic 
respiratory disorder did not come for years following 
separation from service.  A significant lapse in time between 
service and post service medical treatment may be considered 
as part of the analysis of a service connection claim and 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The appellant has not submitted or 
identified any medical opinion or other medical evidence 
indicating a causal relationship between the veteran's death 
and his active service.  Accordingly, the Board finds that 
the probative evidence of record is against a claim for 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


